Citation Nr: 0317222	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  95-30 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a rash, including 
as due to exposure to Agent Orange.

4.  Entitlement to higher ratings for PTSD from the initial 
award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1970 to 
September 1971.

This appeal is from February 1995 and August 1999 rating 
decisions of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  The former rating 
decision denied the claims for service connection at issue in 
this appeal and a claim for service for PTSD.  The Board of 
Veterans' Appeals remanded the case in February 1999.  VA 
granted service connection for PTSD in the August 1999 rating 
decision, effective November 12, 1993, rating the disability 
50 percent disabling.  The award of service connection was a 
complete grant of the benefit sought in the initial appeal 
from the denial of service connection for PTSD, terminating 
that appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The veteran appealed from the 50 percent rating.  The Board 
remanded the case again in March 2001, and in January 2003, 
VA raised the rating for PTSD to 70 percent, effective 
November 14, 2002.  The RO has staged the rating of PTSD, 
i.e., assigned different percentage disability ratings to 
different periods since the effective date of service 
connection, and both the amount and the period of the staged 
ratings are the subject of this appeal, as is always the case 
anyway in appeals from initial disability ratings.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran continues his appeal as to all issues.  The Board 
has styled the claim for a rash consistent with a 
comprehensive review of the potential grounds for service 
connection rather than limiting review to whether a rash is 
due to exposure to Agent Orange.  Agent Orange is a term 
commonly used for one of several herbicides used in support 
of United States combat operations in combat in Vietnam and 
loosely, by extension, to all herbicides used in Vietnam.

The veteran testified in January 2001 at a hearing at the 
Montgomery, Alabama, RO before the undersigned Veterans Law 
Judge, who the Chairman of the Board assigned to conduct the 
hearing and decide this appeal.  38 U.S.C.A. § 7107(c), 
(d)(1) (West 2002).


FINDINGS OF FACT

1.  While on active duty, the veteran was treated on one 
occasion for low back pain diagnosed as lumbosacral strain 
and on one occasion for complaints of a knee injury.

2.  Neither the lumbosacral strain nor the knee injury 
occurred during combat.

3.  The veteran's current low back disorder is unrelated to 
his in-service low back pain.    

4.  The veteran's current right knee disorder is unrelated to 
his in-service knee injury.  

5.  The veteran does not have a diagnosis of chloracne or 
other acneform disease. 

6.  There is no medical evidence of the presence of a skin 
disorder in service and there is no medical opinion linking 
the current skin disorder to service.

7.  Since the effective date of service connection for PTSD, 
the veteran's PTSD has caused him to be virtually isolated in 
the community rendering him demonstrably unable to obtain or 
retain employment.


CONCLUSION OF LAW

1.  A low back disorder, including degenerative disease, was 
not incurred in or aggravated by wartime service, nor can 
such incurrence of degenerative joint disease of the lumbar 
spine be presumed.  38 U.S.C.A. § 1110, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309(a) (2002).

2.  A right knee disorder was not incurred in or aggravated 
by wartime service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2002).

3.  A rash was not incurred in or aggravated by wartime 
service.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & Supp. 2003).

4.  The schedular criteria for a 100 percent rating for PTSD 
have been met since the effective date of service connection 
for PTSD.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.126 
(2002); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1993).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Whereas this decision effects a complete grant of 
benefits sought for PTSD, any question of implementation of 
the VCAA as regards the PTSD issue is moot.

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas VA 
regulations are binding on the Board, 38 C.F.R. § 20.101(a) 
(2001), the Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at issue.

VA must provide forms necessary to prosecute a claim for VA 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.150(a) (2002).

VA must notify the veteran of evidence and information 
necessary to substantiate his/her claim and inform him/her 
which information and evidence, if any, he/she must provide 
VA and which information and evidence, if any, VA will 
attempt to obtain on his/her behalf.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO notified the 
veteran in letters of February1994 and April 1996, informing 
the veteran of evidence necessary to substantiate his claims.  
In remand orders of February 1999 and March 2001, the Board 
described information necessary for the veteran to provide VA 
to enable VA to assist him with his claims and instructed the 
RO to take certain actions to effect that assistance.  The 
Board provided the veteran and his representative copies of 
the remands.  The RO notified the veteran in a letter of June 
2001 of information and evidence necessary to substantiate 
his claims and of his and VA's burdens to produce and obtain 
the information or evidence.  The veteran notified VA in 
March 1999 that VA provided all of his medical treatment.  He 
testified at the January 2001 hearing that he sought no 
medical treatment for at least 15 years after service.  He 
has provided no information about private medical treatment 
in response to VA requests for such information.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The RO obtained all known VA medical 
records.  The Social Security Administration has provided 
administrative and medical records related to the veteran's 
initial award of and continuing entitlement to Social 
Security Disability Insurance, which included a private 
physician's office notes dated November 1970 to June 2000.

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  VA has afforded the veteran medical examinations for 
each of the matters at issue and obtained medical nexus 
opinions pertinent to the service connection claims.

VA must notify the veteran of a failure to obtain evidence 
from any source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2002).  There is no failure to obtain 
evidence of which to notify the veteran.

The Board sees no areas in which further development is 
needed.  The file reflects application and fulfillment of the 
requirements of the VCAA by the RO, although the RO did not 
cite specifically the Act's or regulations' provisions.  
There would be no possible benefit to delaying Board 
consideration of this case to permit citation to the VCAA to 
be provided to the veteran.  He has, in fact, been informed 
of its substance, and its substance has been applied in his 
case.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial citation to 
the VCAA, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.  Additionally, the Board's consideration of the VCAA 
regulations in the first instance is not prejudicial to the 
appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2002).



A.  Low Back and Right Knee

The veteran's medical examination on entrance into service 
was negative for a low back and right knee disorders, and 
there is not clear and unmistakable evidence that either pre-
existed service and or was aggravated in service.  Thus the 
veteran is presumed sound of the low back and right knee on 
entrance.  38 U.S.C.A. § 1111 (West 2002).  The veteran 
sought treatment for low back pain in service in November 
1970, reporting onset the day before and no recent trauma.  
Examination was essentially normal except for paravertebral 
muscle spasm, more on the right than the left, which was 
diagnosed as lumbosacral strain.  The veteran was given 
medication and authorized two days of light duty.  He sought 
treatment for a knee injury in May 1971.  The service medical 
record does not indicate which knee.  The veteran reported 
the injury as sustained while playing softball.  There is no 
further record of back or knee complaints in service, and the 
separation medical history and examination reports of 
September 1971 were negative for any back or knee complaints 
or current findings.  The veteran wrote on the examination 
report that he had reviewed it.

The veteran is a combat veteran who testified in January 2001 
that he injured his back in combat, for which he was treated 
and put on light duty, and that he has had continuous back 
pain since.  His testimony in January 2001 was that he 
sustained the injury in other circumstances.  His testimony 
was vague regarding whether the alleged injury while loading 
spent artillery shells onto a truck was during combat.  Such 
testimony is grounds to find that the alleged injury during 
combat is service connected, despite the lack of any official 
record of the injury, 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2002), unless the incurrence of the 
injury is rebutted by clear and unmistakable evidence.  Id.

In this case, the evidence rebutting the testimony and a 
finding of incurrence of a back injury or a knee injury in 
service is clear and convincing.  The veteran has never 
asserted more than one incident involving his back or more 
than one instance of treatment, nor has he asserted more than 
one injury and instance of treatment of the knee.  He 
testified specifically that he did not have folow-up of the 
initial treatment.  This is not a case of the testimony of a 
combat veteran absent any official record.  There is an 
official record as to both the back and the knee (assuming 
for discussion the knee in the service record to be the right 
knee), and it contradicts the veteran's testimony, or it is 
so inconsistent with the testimony that it is clear and 
convincing evidence that the sole instances of complaint and 
treatment for his back and for his knee in service were not 
the result of injury in combat.  To accept the veteran's 
testimony as credible and thus satisfactory within the 
meaning of section 1154(b) requires the conclusion that 30 
years after each event he recalled the exact circumstances of 
injuries that, as to the back, he did not recall the day 
after the documented onset, and as to the knee, the 
circumstances of which he explicitly reported at the time of 
the injury.  Additionally, the veteran told a VA physical 
therapist who treated his back in February 1997 that he did 
not recall hurting his back, and he told a VA examiner in May 
1999 that he hurt his back in service slipping on the floor 
in 1971, not the detailed circumstances he described in his 
hearing testimony.  The contemporaneous record is clear.  It 
said he had no recent trauma of the back and that he injured 
his knee playing softball.  The contemporaneous record, 
together with the other evidence that contradicts the hearing 
testimony is convincing.  The testimony that the veteran 
incurred a back and a knee injury in combat is rejected 
because it is rebutted by clear and convincing evidence to 
the contrary.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. 
§ 3.304(d) (2002).

The veteran reported a history of recurrent back pain and a 
"trick" or locked knee in a May 1975 physical examination 
to join the National Guard or Army Reserve.  The physical 
examination was normal.  In another medical history for 
National Guard or Army Reserve enlistment in July 1985, he 
denied any history of back or knee problems; the physical 
examination was negative.  A private medical record of 
November 1980 noted the veteran sought treatment for pack 
pain that developed after lifting a 100 pound object; he 
complained in December 1980 that the back pain was worse; a 
lumbar spine x-ray study was within normal limits.  The 
veteran complained of arthritic pain on VA psychiatric 
hospitalization and in numerous VA medical contacts 
thereafter.  November 1993 VA x-ray studies of the 
lumbosacral spine showed an anterior marginal osteophytes in 
the body of L-4, which was the apparent basis for the 
diagnosis of degenerative joint disease thereafter.  Records 
of the Social Security Administration reveal that 
degenerative disease of the back was a secondary factor in 
finding the veteran disabled.  The SSA medical records did 
not address the time and circumstances of onset.

VA medical records, which first show a diagnosis of back pain 
syndrome in a hospital summary of September 1994 and include 
September to November 1997 records from a pain management 
program, did not address the time and circumstances of the 
onset of back pain or any underlying pathology.  They are not 
informative regarding whether the veteran's low back disorder 
was incurred in or aggravated by service.  See 38 C.F.R. 
§ 3.303(a) (2002).

There is a hiatus in the record pertaining to the veteran's 
right knee from the service medical record of May 1971 and 
his November 1993 claim for service connection.  The VA 
medical records do not show any complaint of right knee 
problems until January 1997.  An orthopedic clinic diagnosed 
minimal degenerative joint disease of the right knee based on 
x-ray findings in February 1997.  The September to November 
1997 pain management clinic records refer to the low back and 
not to the right knee.  The veteran reported right knee pain 
in his Social Security disability claim, but the SSA records 
are uninformative about the time and circumstances of onset 
of any right knee disorder.  The veteran again sought VA 
treatment for back and right knee pain in March 2001.  The 
diagnosis was minimal arthritis of the back and there was no 
diagnosis regarding the knee.  The VA outpatient records are 
uninformative about the onset of knee problems, other than to 
note no recent trauma.

On VA examinations for compensation and pension purposes in 
May 1999, the examiner took a clinical history from the 
veteran, examined the veteran, obtained x-ray studies of the 
low back and of the right knee, made a diagnoses, and formed 
an opinion about the relationship between current disorders 
and service.  The diagnosis was chronic low back pain 
secondary to instability of the lumbar spine and small 
traction spur at L2-L4 and arthralgia of the right knee with 
normal x-ray findings.  The examiner reported review of the 
service medical records.  The examiner's reference to the 
exact date of the service medical record of treatment for low 
back pain reveals the review of the record was in good and 
competent detail.  The examiner opined that the veteran's 
current back and right knee problems are unrelated to the 
"service-connected" low back pain or injury of the right 
knee.

On VA examination in November 2002, the veteran reported 
injury of the low back in service, but that pain began much 
later.  He denied recollection of when knee pain began, but 
he remembered dropping a heavy canister on the knee as a 
child.  The examiner diagnosed lumbosacral strain with nil to 
mild loss of range of motion due to pain and right knee pain, 
probably bursitis, with mild to moderate loss of range of 
motion.  This examination report further reinforces the 
convincing nature of the evidence against relying upon the 
veteran's history as evidence of incurrence of any current 
disability in service.

In sum, the clear preponderance of the evidence is against 
finding there was chronic arthritis of the low back or the 
right knee in service, or during the presumptive period for 
arthritis, see 38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a) (2002), that can be service-connected as 
incurred in or aggravated by service.  38 C.F.R. § 3.303(b) 
(2002).

The only evidence of continuity of symptomatology between a 
currently diagnosed disorder and a disorder of the low back 
or the right knee noted in service is the veteran's 
testimony.  To establish service connection between the 
current disorder and the back strain in service or the knee 
injury based on the continuous symptoms that the veteran 
reports, there must be a medical opinion linking the two.  
Savage v. Gober, 10 Vet. App. 488 (1997).  The medical 
opinion on that question is that there is no such link for 
either disorder.  No other medical opinion of record is 
informative on that point.  Thus, the preponderance of the 
evidence is against service connection based on continuity of 
symptomatology with a disorder noted in service for either 
the low back or the right knee.  38 C.F.R. § 3.303(b).   Id.

Finally, the preponderance of the evidence is against finding 
that all the evidence, including that pertinent to service, 
shows that a disease of the low back or the right knee was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

B.  Rash

There is no evidence of any rash or other skin disorder in 
service that can be service connected as a chronic disease 
shown to be such in service.  38 C.F.R. § 3.303(b) (2002).  
The record is silent regarding any skin disorder until the 
veteran filed a claim.  The evidence of the existence of a 
skin disorder comprises the notation in the summary of VA 
psychiatric hospitalization in April and May 1994 that the 
veteran was prescribed skin cream for the affected areas 
without identification of the referenced disorder or the 
affected areas and a VA examination for compensation purposes 
in May 1999, which observed a skin lesion without ulceration 
on the dorsum of the right hand.  Consultation with a 
dermatologist observed vague, non-specific hyperkeratotic 
patches on the dorsum of the hands, diagnosed as non-specific 
dermatitis.  Several examinations, such as in September 1998, 
during hospital management of diabetes were essentially 
negative regarding the skin.  The veteran testified in 
January 2001 that skin lesions "kept coming up" on his back 
with different colorations and that he used cream for flare-
ups.  He stated his belief that the rashes were caused by 
herbicides that he handled in Vietnam.  There is no medical 
opinion of record linking the documented skin findings to 
service, either directly or because of exposure to Agent 
Orange.

No skin disorder was noted in service with which there could 
be continuity of symptomatology.  Consequently, service 
connection for a rash cannot be granted based on such 
continuity of symptomatology.  38 C.F.R. § 3.303(b) (2002).  
There is no basis to find based on all of the evidence, 
including that pertinent to service, that the diagnosed non-
specific dermatitis was incurred service.  38 C.F.R. 
§ 3.303(d) (2002).

The veteran is presumed exposed to herbicides used in support 
of U.S. combat operations in Vietnam.  38 U.S.C.A. § 1116(f) 
(West Supp. 2003).  Certain diseases are presumed due to 
exposure to such herbicides when diagnosed in an exposed 
veteran if disabling to a specified degree within a certain 
length of time after service in Vietnam.  38 U.S.C.A. § 1116 
(West 2002 & Supp. 2003); 38 C.F.R. §§ 3.307, 3.309(e) 
(2002).  Chloracne and other acneform diseases are such 
diseases if 10 percent disabling within one year after 
service in Vietnam.  The veteran does not have any such 
diagnosis, and there is no competent medical evidence he had 
chloracne or any acneform disease within a year after leaving 
Vietnam.  He is not entitled to a presumption of service 
connection for his skin disorders.

In sum, the clear preponderance of the evidence is against an 
award of service connection for a rash or any other skin 
disorder.  38 U.S.C.A. § 1110 (West 2002).

III.  Rating PTSD

This case raises the question of which rating criteria apply 
to the claim for a higher initial rating of PTSD.  The 
veteran filed a claim for service connection for PTSD in 
November 1993.  VA granted service connection in August 1999, 
terminating the action on the initial claim.  The veteran was 
required to initiate a claim for a higher initial rating by 
filing a new notice of disagreement with the initial rating.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (grants 
of service connection resolve the claim for that benefit and 
claims for higher rating are subsequent, down-stream, 
elements requiring a subsequent claim and notice of 
disagreement).  However, the veteran's claim for a higher 
initial rating compels review of the severity of the 
disability from the effective date of service connection for 
the purpose of staging the rating, if warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In the interim between the initial claim and the claim for a 
higher initial rating, VA revised the rating criteria.  See 
61 Fed. Reg. 52700 (Oct. 8, 1996) (effective Nov. 9, 1996).  
When VA changes a regulation during the pendency of a claim, 
the version more beneficial to the claimant applies.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this instance, the 
question of which version of the psychiatric rating criteria 
apply arises from the necessity to review a period predating 
the change in a claim that under the rule in Grantham arose 
after the effective date.  Taking guidance from the 
fundamental precept of VA claims adjudication to administer 
the law under a broad interpretation, 38 C.F.R. § 3.102 
(2002), the Board construes the facts in this case to permit 
consideration of the older and newer psychiatric rating 
criteria and apply the version more beneficial to the 
veteran.  Citation of the older version is to the edition of 
the title 38 of the Code of Federal Regulations current on 
the effective date of the veteran's service connection for 
PTSD.

Whereas this appeal is from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Whereas the RO has 
actually staged the veteran's rating of PTSD, the Board may 
consider alternative staging of the rating without prejudice 
to the appellant.  Bernard v. Brown, 4 Vet. App. 384, 389 
(1993).

In the older rating criteria for a 100 percent rating, 
virtual isolation in the community and demonstrable inability 
to obtain and retain employment are discrete bases of a 100 
percent rating.  38 C.F.R. § 3.132, Diagnostic Code 9411 
(1993).  In the newer criteria, the inability to work must be 
demonstrated as due to symptoms of a certain type and 
severity.  Thus the older criteria better serve the veteran's 
interest and will apply in this case.  Karnas, 1 Vet. App. 
308.

In rating mental disorders generally, the frequency and 
severity of exacerbations and the level of adjustment between 
exacerbations are key elements of rating.  38 C.F.R. 
§ 4.126(a) (2002).  This rule is especially pertinent when a 
rating must comprehend an extended period, as here.

The veteran has suffered psychiatric hospitalizations of more 
than 21 days in 1993, 1994, 1995, 1996, and 2001 to 2002, 
with other, shorter psychiatric hospitalizations.  The 
hospital summaries show Global Assessment of Functioning 
rated 30 to 60 on a scale of 0 to 100.  This scale is a 
relative measure of ability to function occupationally and 
socially employed by the American Psychiatric Association in 
its Diagnostic and Statistical Manual of Mental Disorders  
(4th ed. 1994), the diagnostic nomenclature of VA uses in 
naming and rating disability due to mental disorders.  
38 C.F.R. § 3.125 (2002).  In short, the veteran is shown 
throughout the time concerned in this case to function at 
best at a level of moderate symptoms or moderate difficulty 
in social or occupational functioning (GAF 60) to Inability 
to function in almost all areas (GAF 30).  His typical level 
of adjustment between prolonged hospitalizations, during 
regular therapeutic intervention, is about 50 to 55.  
Although based on other criteria than VA employs, the finding 
of the Social Security Administration that the veteran is 
disabled from employment primarily due to PTSD is persuasive 
corroboration of his mental disability picture as revealed in 
VA medical records.

Multiple hospital summaries have noted a poor prognosis for 
the veteran.  Although the most recent VA examination for 
PTSD in November 2002 noted the veteran to be getting worse 
and to be unemployable because of his PTSD, review of the 
entire record shows clearly that his symptomatology has been 
labile.  Periods of better adjustment have been too short to 
be considered meaningful opportunities for employment.  A 
fair evaluation of his disability over time, see 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.125 (2002) must substantially discount 
these short periods of improved adjustment.  The extensive 
outpatient record shows the high lability of his symptoms, as 
revealed by the scores of the veteran's moment-by-moment 
status reported by his treating clinicians using the current 
subjective units of distress scale (SUDS) (emotional distress 
on a 0 to 10-least to most-scale).  The veteran frequently 
varies from five to nine in a single therapy session.

Taking all of the evidence together, the veteran is and has 
been virtually isolated in his community and demonstrably 
unable to obtain or retain employment during the entire time 
of his service connection for PTSD.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1993).




ORDER

Service connection for a back disorder, a right knee 
disorder, and a skin disorder is denied.

A schedular 100 percent disability rating for PTSD since the 
effective date of service connection for PTSD is granted, 
subject to the regulations governing payment of monetary 
benefits.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

